Exhibit 10.3


COVANTA HOLDING CORPORATION
TSR AWARD AGREEMENT
THIS AGREEMENT is made and entered into as of this ___ day of __________, 20__
(the “Grant Date”) by and between Covanta Holding Corporation, a Delaware
corporation (the “Company”), and ______________________________ (“Employee”),
pursuant to the Covanta Holding Corporation 2014 Equity Award Plan (the “Plan”).
This Agreement and the award contained herein are subject to the terms and
conditions set forth in the Plan, which are incorporated by reference herein,
and the following terms and conditions:
WITNESSETH:
WHEREAS, Employee is an employee of the Company or its Affiliates or
Subsidiaries;
WHEREAS, the Company has adopted the Plan in order to promote the interests of
the Company and its stockholders by using equity interests in the Company to
attract, retain and motivate its management and other eligible persons and to
encourage and reward their contributions to the Company’s and/or its Affiliates’
and Subsidiaries’ performance and profitability;
WHEREAS, the Compensation Committee (the “Compensation Committee”) of the
Company’s Board of Directors (the “Board”) authorized an
objectively-determinable performance-based award described in Section 1 below
(the “TSR Award”) measuring the Company’s total shareholder return (defined and
measured in accordance with Exhibit A hereto, the “TSR”) to Employee pursuant to
the Plan;
WHEREAS, the Compensation Committee has determined that it is in the best
interests of the Company to grant under the Plan PRSUs (as hereinafter defined)
payable in TSR Performance Shares (as hereinafter defined) to Employee pursuant
to the terms and conditions set forth in this Agreement; and
WHEREAS, Employee is entrusted with knowledge of the confidential and
proprietary information and particular business methods of the Company, Covanta
Energy LLC and their respective Subsidiaries and Affiliates (“Covanta Group”)
and the clients of the Covanta Group, and Employee is trained and instructed in
the Covanta Group’s particular operations, all of which are exceptionally
valuable to the Covanta Group and vital to the success of the Covanta Group’s
business.
NOW, THEREFORE, in consideration of the various covenants and agreements herein
contained, and intending to be legally bound hereby, the parties hereto agree as
follows:
1.TSR Award. In accordance with, and subject to, the terms and conditions of the
Plan, the Company hereby grants to Employee ___________ performance restricted
stock units (the “PRSUs”) payable in shares of the Company’s common stock, par
value $0.10 per share (“Common Stock”), for the period commencing as of January
1, 20__ and ending December 31, 20__ (the “Performance Period”). Issuance and
payment of the award in the form of shares of





--------------------------------------------------------------------------------




Common Stock of the Company (the “TSR Performance Shares”) is conditioned and
dependent upon Employee’s continued employment during the Performance Period and
the achievement of performance goals reflected in the Company’s TSR relative to
the TSR of the Peer Group Companies (as hereinafter defined) more fully
described in Exhibit A hereto. If the Company issues or otherwise delivers TSR
Performance Shares to Employee, the Company shall also pay to Employee the
amount of cash determined under Section 3 (the “TSR Dividend Equivalent Cash
Award”).
2.    TSR Award Performance Conditions. It is understood and agreed that this
TSR Award is subject to the following terms and conditions:
2.1    Determination of Number of TSR Performance Shares. The number of the TSR
Performance Shares, if any, earned for the Performance Period shall be
determined in accordance with the terms and conditions of Exhibit A, subject to
the terms of this Agreement.
2.2    Employment Condition. Except as set forth in Section 2.3 below, vesting
of the TSR Award is expressly conditioned upon Employee being continuously
employed by the Company or any of its Subsidiaries or Affiliates during the
entire Performance Period, including without limitation, the last day of the
Performance Period.
2.3    Effect of Termination of Employment. Except as otherwise provided below,
if Employee’s employment with the Company or any of its Subsidiaries or
Affiliates, is terminated for any reason prior to the end of the Performance
Period, the TSR Award shall be immediately forfeited.
(a)    Termination due to Death or Disability. If Employee’s termination of
employment is due to death or Disability (as defined in the Plan), the TSR Award
shall vest and will be issuable at the time and in the form as provided in
Section 4.1 hereof based on the Company’s TSR for the entire Performance Period
relative to the TSR for each of the Peer Group Companies (as weighted in
accordance with Exhibit A hereto) for the entire Performance Period.
(b)    Termination due to Retirement or Termination by the Company for Other
than Cause. If Employee’s termination of employment is due to Employee’s
retirement at or after the age of 65 or with a sum of age and years of service
with the Company or any of its Subsidiaries or Affiliates on the date of
retirement equal to at least 75 (unless such retirement results from a
termination of Employee’s employment by the Company for Cause (as such term is
defined in the Plan)) or if Employee’s employment is terminated by the Company
(or a Subsidiary or Affiliate of the Company, as the case may be) for reasons
other than Cause (as determined by the Compensation Committee), a prorated
portion of the TSR Award shall vest pursuant to Section 2.3(c) below, and will
be payable at the time and in the form as provided in Section 4.1 hereof. For
purposes of this Section 2.3(b), Employee shall be considered employed during
any period in which Employee is receiving severance pay, and the date of the
termination of Employee’s employment shall be the last day of any such severance
pay period.
(c)    Prorated Vesting upon Retirement or Termination by the Company for Other
than Cause. The prorated portion of the TSR Award that vests due to termination
of Employee’s employment due to retirement or termination by the Company for
reasons other than


2

--------------------------------------------------------------------------------




Cause shall be determined by multiplying (i) the TSR Performance Shares that
would have been vested based on the Company’s TSR for the entire Performance
Period relative to the TSR for each of the Peer Group Companies (as weighted in
accordance with Exhibit A hereto) for the entire Performance Period, by (ii) a
fraction, the numerator of which is the number of days that Employee was
continually employed since the beginning of the Performance Period and the
denominator of which is 1,095.
(d)    Change in Control Event. Notwithstanding anything in the Plan to the
contrary, in the event of a Change in Control (as hereinafter defined) during
the Performance Period, the portion of the TSR Award that would be deemed to be
earned shall be (i) the TSR Performance Shares as calculated in accordance with
Exhibit A hereto and determined based on the Company’s TSR relative to the TSR
for each of the Peer Group Companies and weighted in accordance with Section
2.1(d) based on TSR performance for the period beginning January 1, 2018 and
ending on the date preceding the date on which the Change in Control occurs (the
“Prorated Period”), multiplied by (ii) a fraction, the numerator of which is the
number of days in the Prorated Period and the denominator of which is 1,095.
Such earned TSR Performance Shares shall be converted to restricted stock units
that shall vest based on continued service through December 31, 20__; provided,
however, (x) if the successor entity does not assume, convert or replace such
restricted stock units, then vesting will accelerate upon the Change in Control
and (y) if the successor entity assumes, converts or replaces such restricted
stock units, then vesting of such assumed, converted or replaced awards will
accelerate if Employee is terminated without Cause within 24 months following
the Change in Control. The Company also shall pay to Employee a TSR Dividend
Equivalent Cash Award based on such number of TSR Performance Shares deemed to
be earned by Employee pursuant to this Section 2.3(d).
(e)    Change in Control Definition. For purposes of this Agreement, a “Change
in Control” shall mean the occurrence of any of the following events, each of
which shall be determined independently of the others: (i) any “Person” (as
hereinafter defined), other than a holder of at least 10% of the outstanding
voting power of the Company as of the date of this Agreement, becomes a
“beneficial owner” (as such term is used in Rule 13d-3 promulgated under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)) of a majority
of the stock of the Company entitled to vote in the election of directors of the
Company; (ii) individuals who are Continuing Directors of the Company (as
hereinafter defined) cease to constitute a majority of the members of the Board;
(iii) stockholders of the Company adopt and consummate a plan of complete or
substantial liquidation or an agreement providing for the distribution of all or
substantially all of the assets of the Company; (iv) the Company is a party to a
merger, consolidation, other form of business combination or a sale of all or
substantially all of its assets, with an unaffiliated third party, unless the
business of the Company following consummation of such merger, consolidation or
other business combination is continued following any such transaction by a
resulting entity (which may be, but need not be, the Company) and the
stockholders of the Company immediately prior to such transaction hold, directly
or indirectly, at least a majority of the voting power of the resulting entity;
provided, however, that a merger or consolidation effected to implement a
recapitalization of the Company (or similar transaction) shall not constitute a
Change in Control; (v) there is a Change in Control of the Company of a nature
that is reported in response to item 5.01 of Current Report on Form 8-K or any
similar item, schedule or form under the Exchange


3

--------------------------------------------------------------------------------




Act, as in effect at the time of the change, whether or not the Company is then
subject to such reporting requirements; provided, however, that for purposes of
this Agreement a Change in Control shall not be deemed to occur if the Person or
Persons deemed to have acquired control is a holder of at least 10% of the
outstanding voting power of the Company as of the date of this Agreement; or
(vi) the Company consummates a transaction which constitutes a “Rule 13e-3
transaction” (as such term is defined in Rule 13e-3 of the Exchange Act) prior
to the termination or expiration of this Agreement.
(f)    Covanta Energy LLC. In the event that Employee is an employee of Covanta
Energy LLC or any of its Subsidiaries or Affiliates, then the references to the
Company in Section 2.3(e)(i), (iii), (iv), (v) and (vi) above shall also
include, in the alternative, Covanta Energy LLC.
(g)    Continuing Director Definition. For purposes of Section 2.3(e),
“Continuing Directors” shall mean the members of the Board on the date of
execution of this Agreement, provided that any person becoming a member of the
Board subsequent to such date whose election or nomination for election was
supported by at least a majority of the directors who then comprised the
Continuing Directors shall be considered to be a Continuing Director; and the
term “Person” is used as such term is used in Sections 13(d) and 14(d) of the
Exchange Act.
3.    TSR Dividend Equivalent Cash Awards. The amount of the TSR Dividend
Equivalent Cash Award shall be determined by multiplying the number of TSR
Performance Shares earned by Employee as determined under Section 2 above by the
total amount of dividends paid per share of the Company’s Common Stock for which
the ex-dividend date occurred after the beginning of the Performance Period and
before the Payment Date (as that term is defined in Section 4.2), as applicable.
4.    Confirmation and Payment.
4.1    Determination of TSR Performance Shares. Following the end of the
Performance Period, the Compensation Committee shall determine and confirm: (a)
the Relative Total Shareholder Return and Earned Percentage (each as defined in
Exhibit A hereto); (b) the number of TSR Performance Shares earned which shall
be issuable to Employee; and (c) the amount of the TSR Dividend Equivalent Cash
Award payable to Employee. Prior to such meeting, the Company shall provide to
the Compensation Committee, in reasonable detail, the calculation of the
Relative Total Shareholder Return, Earned Percentage, the number of TSR
Performance Shares issuable to Employee and the amount of the TSR Dividend
Equivalent Cash Award payable to Employee, which information shall be available
to Employee upon request after the Payment Date (as hereinafter defined). The
number of TSR Performance Shares earned shall be rounded to the nearest whole
share.
4.2    Issuance of TSR Performance Shares and Payment of TSR Dividend Equivalent
Cash Awards. As soon as practicable in the calendar year following the close of
the Performance Period (but not later than March 15) (the “Payment Date”) and
subject to applicable tax withholding as provided in Section 5 hereof, the TSR
Dividend Equivalent Cash Award shall be paid to Employee, or in the event of
Employee’s death, to Employee’s beneficiary. Promptly


4

--------------------------------------------------------------------------------




after the Payment Date, certificates representing the TSR Performance Shares
determined in accordance with Section 4.1 shall be delivered to Employee or to
Employee’s beneficiary, as applicable. Notwithstanding the foregoing, in the
event that Employee is prohibited from trading in the Company’s securities on
the Payment Date pursuant to applicable securities laws and/or the Company’s
policy on securities trading and disclosure of confidential information, the
Payment Date shall be, in the determination of the Compensation Committee, the
first date Employee is no longer prohibited from such trading.
5.    Tax Withholding. As a condition precedent to the receipt of any TSR
Performance Shares as provided for in Section 4.2, Employee agrees to pay to the
Company, at such times as the Company shall determine, such amounts as the
Company shall deem necessary to satisfy any withholding taxes due on income that
Employee recognizes pursuant to the issuance to Employee of the TSR Performance
Shares. The obligations of the Company under this Agreement and the Plan shall
be conditional on such payment or arrangements, and the Company, its Affiliates
and Subsidiaries shall, to the extent permitted by law, have the right to deduct
any such taxes from any payment otherwise due to Employee. In addition, Employee
may elect, unless otherwise determined by the Compensation Committee, to satisfy
the withholding requirement by having the Company withhold first TSR Dividend
Equivalent Cash Awards and, if such amount is insufficient to pay the full
amount of the withholding tax, TSR Performance Shares with a Fair Market Value
(as hereinafter defined), as of the date of such withholding, sufficient to
satisfy the withholding obligation. For purposes of this Section 5, the “Fair
Market Value” of a TSR Performance Share shall be equal to the closing market
price of the Common Stock on the last trading day immediately preceding the
Payment.
6.    Changes in Capital Structure.
6.1    If, during the term of this Agreement, there shall be any merger,
reorganization, consolidation, recapitalization, stock dividend, stock split,
rights offering or extraordinary distribution with respect to the Common Stock,
or other change in corporate structure affecting the Common Stock, the
Compensation Committee shall make or cause to be made an appropriate and
equitable substitution, adjustment or treatment with respect to the TSR
Performance Shares, including a substitution or adjustment in the aggregate
number or kind of shares subject to this Agreement. Any securities, awards or
rights issued pursuant to this Section 6.1 shall be subject to the same
restrictions, if any, as the underlying TSR Performance Shares to which they
relate.
6.2    If the outstanding Common Stock of the Company is hereafter converted
into or exchanged for all of the outstanding Common Stock of a corporation (the
“Parent Successor”) as part of a transaction (the “Transaction”) in which the
Company becomes a wholly-owned subsidiary of Parent Successor, then (a) the
obligations under this Agreement shall be assumed by Parent Successor and
references in this Agreement to the Company shall thereafter generally be deemed
to refer to Parent Successor, (b) Common Stock of Parent Successor shall be
issued in lieu of Common Stock of the Company under this Agreement, (c)
employment by the Company for purposes of this Agreement shall include
employment by either the Company or Parent Successor, and (d) the TSR Dividend
Equivalent Cash Awards under Section 4 of this


5

--------------------------------------------------------------------------------




Agreement shall be based on dividends paid on the Common Stock of the Company
prior to the Transaction and dividends paid on the Common Stock of the Parent
Successor after the Transaction.
7.    Return and/or Forfeiture of Performance-Based Payments or Awards.
Notwithstanding any other provision in this Agreement, in the event that
pursuant to the terms or requirements of the Sarbanes-Oxley Act of 2002, the
Dodd-Frank Wall Street Reform and Consumer Protection Act, or of any applicable
laws, rules or regulations promulgated by the Securities and Exchange Commission
from time to time, and in the event any stock award or other payment is based
upon the satisfaction of financial performance metrics which are subsequently
reversed due to a restatement or reclassification of financial results of the
Company, then any payments made or awards granted shall be returned and
forfeited to the extent required and as provided by applicable laws, rules,
regulations or listing requirements. This Section 7 shall survive any expiration
or termination of this Agreement for any reason.
8.    Registration. This grant is subject to the condition that if at any time
the Board or Compensation Committee shall determine, in its discretion, that the
listing of the TSR Performance Shares which may be issued hereunder on any
securities exchange, or the registration or qualification of such shares under
any federal or state law, or the consent or approval of any regulatory body,
shall be necessary or desirable as a condition of, or in connection with, the
grant, receipt or delivery of the TSR Performance Shares hereunder, such grant,
receipt or delivery will not be effected unless and until such listing,
registration, qualification, consent or approval shall have been effected or
obtained free of any conditions not acceptable to the Board or Compensation
Committee. The Company agrees to make every reasonable effort to effect or
obtain any such listing, registration, qualification, consent or approval.
9.    No Right to Employment. In no event shall the granting of the TSR
Performance Shares or the other provisions hereof or the acceptance of the TSR
Performance Shares by Employee interfere with or limit in any way the right of
the Company, an Affiliate or Subsidiary to terminate the Employee’s employment
at any time, nor confer upon Employee any right to continue in the employ of the
Company, an Affiliate or Subsidiary for any period of time or to continue his or
her present or any other rate of compensation.
10.    Noncompetition; Nonsolicitation; Confidential Information, etc. Employee
hereby acknowledges that, during and solely as a result of Employee’s employment
by the Company or its Subsidiaries or Affiliates, Employee has received and will
continue to receive special training and education with respect to the
operations of such entity(ies) and access to confidential information and
business and professional contacts, all of which is exceptionally valuable to
the Covanta Group and vital to the success of the Covanta Group’s business and
other related matters. In consideration of such special and unique opportunities
afforded to Employee as a result of Employee’s employment and the grant of TSR
Performance Shares, Employee hereby agrees to be bound by and acknowledges the
reasonableness of the following covenants, which are specifically relied upon by
the Company and Covanta in entering into this Agreement and as a condition to
the grant of the TSR Performance Shares. Employee acknowledges and agrees that
each of the individual provisions of this Section 10 constitutes a separate and
distinct obligation of Employee to the Covanta Group, individually enforceable
against Employee.


6

--------------------------------------------------------------------------------




10.1    Covenant Not to Compete. During the period Employee is employed by
Company or its Subsidiary and for a period following Employee’s termination of
employment for any reason, equal to ___[INSERT PERIOD]________, Employee shall
not, without the consent of the Board, in any form or any manner, directly or
indirectly, on Employee’s own behalf or in combination with others, become
engaged in (as an individual, partner, stockholder, director, officer,
principal, agent, independent contractor, employee, trustee, lender of money or
in any other relation or capacity whatsoever, except as a holder of securities
of a corporation whose securities are publicly traded and which is subject to
the reporting requirements of the Exchange Act, and then only to the extent of
owning not more than two percent (2%) of the issued and outstanding securities
of such corporation or other entity) or provide services to any business which
renders services or sells products, or proposes to render services or sell
products, that compete with the Business of the Covanta Group within the United
States and any foreign country in which the Covanta Group conducts any aspect of
the Business during the term of this Agreement. For purposes of this Agreement,
the term “Business” shall mean the development, ownership and/or operation of
businesses engaged in waste-to-energy and other renewable energy facilities,
waste management and/or waste procurement. Notwithstanding the foregoing, after
termination of Employee’s employment for any reason, Employee shall be permitted
to work for any business that owns and operates independent power generation
projects or that provides services to competitors or customers of the Covanta
Group, so long as such business, as determined in the good faith judgment of the
Board, does not compete with the Covanta Group.
10.2    Covenant Not to Solicit Employees. During the period Employee is
employed by the Company or its Subsidiary and for a period following Employee’s
termination of employment for any reason, equal to [INSERT PERIOD] , Employee
agrees and covenants that he shall not, for any reason, directly or indirectly,
employ, solicit or endeavor to entice away from the Covanta Group (whether for
Employee’s own benefit or on behalf of another person or entity), or facilitate
the solicitation, employment or enticement of, any employee of the Covanta Group
to work for Employee, any affiliate of Employee or any competitor of the Covanta
Group, nor shall Employee otherwise attempt to interfere (to the Covanta Group’s
detriment) in the relationship between the Covanta Group and any such employees.
10.3    Covenant Not to Solicit Customers. During the period Employee is
employed by Company or its Subsidiary and for a period following Employee’s
termination of employment for any reason, equal to [INSERT PERIOD] , Employee
agrees and covenants that he shall not, directly or indirectly, in any form or
manner, contact, solicit, or facilitate the contacting or solicitation of, any
Customer of the Covanta Group for the purpose of competing with the Business.
For purposes of this Agreement, the term “Customer” shall mean and refer to each
person, entity, municipality or other governmental entity that has a contract
with or is actively being solicited by the Covanta Group to deliver waste,
receive services or purchase energy during the period of Employee’s employment
hereunder.
10.4    Covenant of Confidentiality. At any time during the term of Employee’s
employment with the Company or its Subsidiary (pursuant to this Agreement or
otherwise), and for a period of five (5) years after the termination of
Employee’s employment with the Company or its Subsidiary, as applicable, for any
reason, Employee shall not, except in furtherance of the


7

--------------------------------------------------------------------------------




Business of the Covanta Group or otherwise with the prior authorization of the
Company, in any form or manner, directly or indirectly, divulge, disclose or
communicate to any person, entity, firm, corporation or any other third party
(other than in the course of Employee’s employment), or utilize for Employee’s
personal benefit or for the benefit of any competitor of the Covanta Group any
Confidential Information. For purposes of this Agreement, “Confidential
Information” shall mean, but shall not be limited to, any technical or
non-technical data, formulae, patterns, compilations, programs, devices,
methods, techniques, drawings, designs, processes, procedures, improvements,
models or manuals of any member of the Covanta Group or which are licensed by
any member of the Covanta Group, any financial data or lists of actual or
potential customers or suppliers (including contacts thereat) of the Covanta
Group, and any information regarding the contracts, marketing and sales plans,
which is not generally known to the public through legitimate origins of the
Covanta Group. The parties hereto each acknowledge and agree that such
Confidential Information is extremely valuable to the Covanta Group and shall be
deemed to be a “trade secret.” In the event that any part of the Confidential
Information becomes generally known to the public through legitimate origins
(other than by the breach of this Agreement by Employee or by misappropriation),
or is required to be disclosed by legal, administrative or judicial process
(provided that Employee has provided to the Company and Covanta reasonable prior
notice of such request and the Company or Covanta has had a reasonable
opportunity, at its expense, to dispute, defend or limit such request for the
Confidential Information), that part of the Confidential Information shall no
longer be deemed Confidential Information for purposes of this Agreement, but
Employee shall continue to be bound by the terms of this Agreement as to all
other Confidential Information.
10.5    Return of Property. Upon termination of Employee’s employment for any
reason, Employee shall promptly deliver to the Company or its Subsidiary all
correspondence, drawings, blueprints, manuals, letters, notes, notebooks,
reports, programs, plans, proposals, financial documents or any other documents,
including all copies in any form or media, concerning the Covanta Group’s
Customers, marketing strategies, products or processes which contain any
Confidential Information.
10.6    Assignment of Inventions. Any and all writings, inventions,
improvements, processes, procedures and/or techniques now or hereafter acquired,
made, conceived, discovered or developed by Employee, either solely or jointly
with any other person or persons, whether or not during working hours and
whether or not at the request or upon the suggestion of the Company or its
Subsidiaries or Affiliates, which relate to or are useful in connection with any
business now or hereafter carried on or contemplated by the Covanta Group,
including developments or expansions of its present fields of operations, shall
be the sole and exclusive property of the Company or its Subsidiaries or
Affiliates, as applicable. Employee shall make full disclosure to the Company or
its Subsidiaries or Affiliates of all such writings, inventions, improvements,
processes, procedures, techniques, or any other material of a proprietary
nature, including, without limitation, any ideas, inventions, discoveries,
improvements, developments, designs, methods, systems, computer programs, trade
secrets or other intellectual property whether or not patentable or
copyrightable and specifically including, but not limited to, copyright and mask
works, formulae, compositions, products, processes, apparatus, and new uses of
existing materials or machines (collectively, “Inventions”), made, conceived or
first reduced to practice by Employee solely or jointly with others while
employed by the Company or its Subsidiaries or


8

--------------------------------------------------------------------------------




Affiliates and which relate to or result from the actual or anticipated
business, work, research or investigation of the Covanta Group or which are
suggested by or result from any task assigned to or performed by Employee for
the Covanta Group; and Employee shall do everything necessary or desirable to
vest the absolute title thereto in the Company or its Subsidiaries or
Affiliates, as applicable. Employee shall write and prepare all descriptions,
specifications and procedures regarding the Inventions as may be required by the
Company or its Subsidiaries or Affiliates to protect the Company’s or its
Subsidiaries’ or Affiliates’ rights in and to the Inventions, and otherwise aid
and assist the Company or its Subsidiaries or Affiliates so that the Company or
its Subsidiaries or Affiliates can prepare and present applications for
copyright or letters patent therefor and can secure such copyright or letters
patent wherever possible, as well as reissues, renewals, and extensions thereof,
and can obtain the record title to such copyright or patents so that the Company
or its Subsidiaries or Affiliates shall be the sole and absolute owner thereof
in all countries in which it may desire to have copyright or patent protection.
Employee will, at the Company’s or its Subsidiaries or Affiliates request,
execute any and all assignment, patent or copyright forms and the like, deemed
reasonably necessary by the Company or its Subsidiaries or Affiliates. The
Company’s or its Subsidiaries’ or Affiliates’ rights hereunder shall not be
limited to this country but shall extend to any country in the world and shall
attach to each Invention notwithstanding that it is perfected, improved, reduced
to specific form or used after termination Employee’s employment. Employee
agrees to lend such assistance as he or she may be able, at the Company’s or its
Subsidiaries’ or Affiliates’ request in connection with any proceedings relating
to such letters of patent, trade secrets, copyright or application thereof, as
may be determined by the Company or its Subsidiaries or Affiliates to be
reasonably necessary. The Company, in its sole discretion, may agree to pay
Employee a reasonable fee to defray any costs or time incurred by Employee in
providing such assistance. Employee shall not be entitled to any additional or
special compensation or reimbursement regarding any and all such writings,
inventions, improvements, processes, procedures and techniques.
10.7    Equitable Remedies. In the event that Employee breaches any of the terms
or conditions set forth in this Section 10 (collectively, the “Restrictive
Covenants”), Employee stipulates that such breach will result in immediate and
irreparable harm to the business and goodwill of the Company and/or its
Subsidiaries or Affiliates and that damages, if any, and remedies at law for
such breach would be inadequate. The Company and/or its Subsidiaries or
Affiliates shall therefore be entitled to seek for and receive from any court of
competent jurisdiction a temporary restraining order, preliminary and permanent
injunctive relief and/or an order for specific performance to protect its rights
and interests and to restrain any violation of this Agreement and such further
relief as the court may deem just and proper, each without the necessity of
posting bond. Following judgment or other final determination by such court, the
non-prevailing party in such proceeding shall pay the costs and expenses
(including court costs and reasonable attorneys’ fees) of the prevailing party.
The Company and/or its Subsidiaries or Affiliates may elect to seek such
remedies at its sole discretion on a case by case basis. Failure to seek any or
all remedies in one case shall not restrict the Company and/or its Subsidiaries
or Affiliates from seeking any remedies in another situation. Such action by the
Company and/or its Subsidiaries or Affiliates shall not constitute a waiver of
any of its rights.


9

--------------------------------------------------------------------------------




10.8    Continuing Obligation. During Employee’s employment and upon termination
of Employee’s employment for any reason the obligations, duties and liabilities
of Employee pursuant to Sections 10.1, 10.2, 10.3, 10.4 and 10.5 of this
Agreement are continuing, and for the periods set forth in such provisions
hereof are absolute and unconditional, and shall survive and remain in full
force and effect as provided in each such Section. Notwithstanding anything else
contained in this Agreement to the contrary, the parties hereto agree that in
the event, and at the moment, Employee breaches any of the terms, duties or
obligations contained in Sections 10.1, 10.2, 10.3, and 10.4 of this Agreement,
all of the TSR Performance Shares which have not vested, will immediately be
cancelled and forfeited.
11.    Construction.
11.1    No Rights of Stockholder. The TSR Award (including any associated PRSUs
and TSR Performance Shares) represents the Company’s unfunded and unsecured
promise to issue shares of Common Stock, at a future date subject to the terms
of this Agreement. Employee has no rights with respect to the TSR Award other
than rights of a general creditor of the Company. Employee shall not have any of
the rights of a stockholder with respect to unvested TSR Performance Shares.
11.2    Successors. This Agreement and all the terms and provisions hereof shall
be binding upon and shall inure to the benefit of the parties hereto and their
respective legal representatives, heirs and successors, except as expressly
herein otherwise provided.
11.3    Entire Agreement; Modification. This Agreement contains the entire
understanding between the parties with respect to the matters referred to
herein. Subject to Section 12(c) of the Plan, this Agreement may be amended by
the Board or Compensation Committee at any time.
11.4    Capitalized Terms; Headings; Pronouns; Governing Law. Capitalized terms
used and not otherwise defined herein are deemed to have the same meanings as in
the Plan. The descriptive headings of the respective sections and subsections of
this Agreement are inserted for convenience of reference only and shall not be
deemed to modify or construe the provisions which follow them. Any use of any
masculine pronoun shall include the feminine and vice-versa and any use of a
singular, the plural and vice-versa, as the context and facts may require. The
construction and interpretation of this Agreement shall be governed in all
respects by the laws of the State of Delaware.
11.5    Notices. Each notice relating to this Agreement shall be in writing and
shall be sufficiently given if delivered by registered or certified mail, or by
a nationally recognized overnight delivery service, with postage or charges
prepaid, to the address hereinafter provided in this Section 11.5. Any such
notice or communication given by first-class mail shall be deemed to have been
given two business days after the date so mailed, and such notice or
communication given by overnight delivery service shall be deemed to have been
given one business day after the date so sent, provided such notice or
communication arrives at its destination. Each notice to the Company shall be
addressed to it at its offices at 445 South Street, Morristown, New Jersey 07960
(attention: Chief Financial Officer), with a copy to the Secretary of the
Company or to such other


10

--------------------------------------------------------------------------------




designee of the Company. Each notice to Employee shall be addressed to Employee
at Employee’s address shown below.
11.6    Severability.    Whenever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement or the application
thereof to any party or circumstance shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the minimal extent of
such provision or the remaining provisions of this Agreement or the application
of such provision to other parties or circumstances.
11.7    Counterpart Execution. This Agreement may be executed in counterparts,
each of which shall constitute an original and all of which, when taken
together, shall constitute the entire document.
 
COVANTA HOLDING CORPORATION
By:    
Title
Accepted this     day of 
   , 20__.
 


    
EMPLOYEE
 
EMPLOYEE’S ADDRESS:
 





11

--------------------------------------------------------------------------------






TSR AWARD AGREEMENT – EXHIBIT A
PERFORMANCE CRITERIA


The TSR Performance Shares that shall become earned and payable, if any, will be
based on the Company’s total shareholder return (“TSR”) for the Performance
Period relative to the TSRs of the Peer Companies (as defined below), as
determined by the Compensation Committee. The TSR Performance Shares that shall
become earned and payable, if any, following the end of the Performance Period
shall be determined by multiplying the number of PRSUs granted by the “Earned
Percentage,” as determined below, provided that the maximum Earned Percentage
for the Performance Period shall be 200% and subject to certain caps described
below. Any PRSUs that do not become earned at the end of the Performance Period
will be forfeited.


(a)
“TSR” means, for the Company and each of the Peer Companies, such company’s
total shareholder return, expressed as a percentage, which will be calculated by
dividing (i) the Closing Average Share Value by (ii) the Opening Average Share
Value and subtracting one from the quotient.



(b)
“Opening Average Share Value” means the average Share Value over the trading
days in the Opening Average Period.



(c)
“Opening Average Period” means the trading days in the months of January and
February 2018.



(d)
“Accumulated Shares” means, for a given trading day, the sum of (i) one (1)
share and (ii) the cumulative number of shares of a company’s common stock
purchasable with dividends declared on such company’s common stock to that point
during the Performance Period, assuming same day reinvestment of such dividends
at the closing price on the ex-dividend date.



(e)
“Closing Average Share Value” means the average Share Value over the trading
days in the Closing Average Period.



(f)
“Closing Average Period” means the trading days in the months of November and
December 2020.



(g)
“Share Value” means, with respect to a given trading day, the closing price of a
company’s common stock multiplied by the Accumulated Shares for such trading
day.



(h)
“Peer Companies” means the following companies:



12

--------------------------------------------------------------------------------






ALLETE, Inc.
Ormat Technologies, Inc.
Babcock & Wilcox Enterprises, Inc.
PNM Resources, Inc.
Calpine Corporation
Schnitzer Steel Industries, Inc.
Casella Waste Systems, Inc.
Sims Metal Management Limited
Clean Harbors, Inc.
Stericycle, Inc.
Commercial Metals Company
US Ecology, Inc.
First Solar, Inc.
Waste Connections, Inc.
H.B. Fuller Company
 



The Peer Companies may be changed as follows:


(i)
In the event of a merger, acquisition or business combination transaction of a
Peer Company with or by another Peer Company, the surviving entity shall remain
a Peer Company.



(ii)
In the event of a merger of a Peer Company with an entity that is not a Peer
Company, or the acquisition or business combination transaction by or with a
Peer Company, or with an entity that is not a Peer Company, in each case where
the Peer Company is the surviving entity and remains publicly traded, the
surviving entity shall remain a Peer Company.



(iii)
In the event of a merger or acquisition or business combination transaction of a
Peer Company by or with an entity that is not a Peer Company, a “going private”
transaction involving a Peer Company or the liquidation of a Peer Company, where
the Peer Company is not the surviving entity or is otherwise no longer publicly
traded, the company shall no longer be a Peer Company.



(iv)
In the event of a bankruptcy of a Peer Company, as long as the Peer Company is
still trading on a market where an independent price can be determined (i.e., an
over-the-counter market), its TSR will continue to be calculated based on
reported trading prices. Once the share price can no longer be determined, such
Peer Company’s TSR will be locked in for the active performance cycle, based on
the last known trading price (i.e., the potential for a TSR of -100%). If the
company subsequently resumes trading on a recapitalized basis (completely new
equity infusion), it will not be added back to the peer group for active
performance cycles.



(v)
In the event of a stock distribution from a Peer Company consisting of the
shares of a new publicly-traded company (a “spin-off”), the Peer Company shall
remain a Peer Company and the stock distribution shall be treated as a dividend
from the Peer Company based on the closing price of the shares of the spun-off
company on its first day of trading.  The performance of the shares of the
spun-off company shall not thereafter be tracked for purposes of calculating
TSR.



13

--------------------------------------------------------------------------------






Each Peer Company’s “common stock” shall mean that series of common stock that
is publicly traded on a registered U.S. exchange or, in the case of a non-U.S.
company, an equivalent non-U.S. exchange.


(i)
“Relative Total Shareholder Return” means the Company’s TSR relative to the TSR
of the Peer Companies. Relative Total Shareholder Return will be determined by
ranking the Peer Companies (not including the Company) from highest to lowest
according to their respective TSRs. After this ranking, the percentile
performance of each of the Peer Companies will be determined as follows:

P =
N – R
N – 1



where:
“P” represents the percentile performance which will be rounded, if necessary,
to the nearest whole percentile by application of regular rounding.



“N” represents the number of Peer Companies as of the Vesting Date.


“R” represents the Peer Company’s ranking among the Peer Companies.


Example: If there are 14 Peer Companies, the Peer Company that ranked 5th would
be at the 69.2 percentile: .692 = ((14 – 5) / (14 – 1)).


(j)
“Percentile Rank” means the percentile rank of the Company’s TSR among Peer
Companies calculated using the equation below, where:



(i)
and equal the Company’s percentile rank and TSR, respectively;



(ii)
and equal the percentile rank and TSR, respectively, for the Peer Company that
ranks immediately above the Company; and



(iii)
and equal the percentile rank and TSR, respectively, for the Peer Company that
ranks immediately below the Company.







If the Company’s TSR is greater than the highest TSR of a Peer Company, its TSR
will be positioned at the 100th percentile. Similarly, if Company’s TSR is less
than the lowest TSR of a Peer Company, its TSR will positioned at the 0th
percentile.


Example: If (a) the Company’s TSR equaled 38.4%, (b) the percentile rank and TSR
for the Peer Company whose TSR ranks immediately above the Company equaled the
69.2 percentile and 40.2%, respectively, and (c) the percentile rank and TSR for
the Peer Company


14

--------------------------------------------------------------------------------




whose TSR ranks immediately below the Company equaled the 61.5 percentile and
35.6%, respectively, the Company’s TSR would be at the 66.2 percentile:












 


(k)
“Earned Percentage” means the percentage determined according to the following
table:



Company TSR Relative to the TSRs of the Peer Companies for the Performance
Measurement Period
Earned Percentage
Below 25th Percentile
0%
25th Percentile
50%
50th Percentile
100%
75th Percentile
150.0%
90th Percentile or Higher
200.0%



Interpolation: To the extent performance falls between two levels in the table
above, linear interpolation shall apply in determining the percentage of the
PRSUs that are earned.


Example: If the Company’s TSR was at the 66.2 percentile, the Earned Percentage
would equal 132.4%.






Limitations on the Earned Percentage:


(i)
Notwithstanding the criteria in the table above, in the event the Company’s TSR
over the Performance Period is negative, the Earned Percentage shall not exceed
100%.



(ii)
In no event shall the value of a PRSU as of the last day of the Performance
Period exceed 400% of the fair market value of a share of Common Stock on the
Grant Date. If the product of (a) the fair market value of a share of Common
Stock on the last day of the Performance Period, multiplied by (b) the Earned
Percentage determined using the table above exceeds 400% of the fair market
value of a share of Common Stock on the Grant Date, the Earned Percentage shall
equal the quotient of (a) 400% of the fair market value of a share of Common
Stock on the Grant Date, divided by



15

--------------------------------------------------------------------------------




(b) the fair market value of a share of Common Stock on the last day of the
Performance Period.


Example: If the fair market value of the Common Stock on the Grant Date equaled
$15.00, the maximum value of a PRSU on the last day of the Performance Period
would equal $60.00 (400.0% maximum value cap times $15.00 fair market value).
Further, if the fair market value of the Common Stock on the last day of the
Performance Period equaled $32.00 and the Company’s TSR was at the 97.0
percentile among the Peer Companies, the value of a PRSU prior to the limitation
on value would equal $64.00 (200.0% Earned Percentage times $32.00 fair market
value). Due to the 400% maximum value cap the Earned Percentage would equal
187.5%.




If 500 PRSUs were granted, the number of TSR Performance Shares issued to
Employee (assuming all vesting requirements were met) would be 938 (500 x 187.5
= 937.5, rounded to 938).


The following example illustrates the calculation of TSR for the Company with a
Performance Period that extends from January 1, 2015 to December 31, 2017.


Opening Average Share Value (1/2/2015 – 2/27/2015)    $21.77
Closing Average Share Value (11/1/2017 – 12/29/2017)    $18.34
TSR (expressed as percentage)                -13.36%






16

--------------------------------------------------------------------------------




Opening Average
 
Closing Average
 
Closing
 
Accumulated
Share
 
 
Closing
 
Accumulated
Share
Date
Price
Dividend
Shares
Value
 
Date
Price
Dividend
Shares
Value
2/27/2015


$21.67




$0.00


1.000000


$21.67


 
12/29/2017


$16.90




$0.00


1.198923


$20.26


2/26/2015


$21.56




$0.00


1.000000


$21.56


 
12/28/2017


$16.70




$0.25


1.198923


$20.02


2/25/2015


$21.62




$0.00


1.000000


$21.62


 
12/27/2017


$16.85




$0.00


1.181240


$19.90


2/24/2015


$21.58




$0.00


1.000000


$21.58


 
12/26/2017


$17.15




$0.00


1.181240


$20.26


2/23/2015


$21.63




$0.00


1.000000


$21.63


 
12/22/2017


$17.15




$0.00


1.181240


$20.26


2/20/2015


$21.31




$0.00


1.000000


$21.31


 
12/21/2017


$17.10




$0.00


1.181240


$20.20


2/19/2015


$20.86




$0.00


1.000000


$20.86


 
12/20/2017


$16.75




$0.00


1.181240


$19.79


2/18/2015


$21.51




$0.00


1.000000


$21.51


 
12/19/2017


$16.15




$0.00


1.181240


$19.08


2/17/2015


$21.40




$0.00


1.000000


$21.40


 
12/18/2017


$16.45




$0.00


1.181240


$19.43


2/13/2015


$21.45




$0.00


1.000000


$21.45


 
12/15/2017


$15.00




$0.00


1.181240


$17.72


2/12/2015


$20.81




$0.00


1.000000


$20.81


 
12/14/2017


$14.90




$0.00


1.181240


$17.60


2/11/2015


$21.02




$0.00


1.000000


$21.02


 
12/13/2017


$15.10




$0.00


1.181240


$17.84


2/10/2015


$20.91




$0.00


1.000000


$20.91


 
12/12/2017


$14.90




$0.00


1.181240


$17.60


2/9/2015


$20.97




$0.00


1.000000


$20.97


 
12/11/2017


$14.85




$0.00


1.181240


$17.54


2/6/2015


$21.02




$0.00


1.000000


$21.02


 
12/8/2017


$14.85




$0.00


1.181240


$17.54


2/5/2015


$21.13




$0.00


1.000000


$21.13


 
12/7/2017


$14.90




$0.00


1.181240


$17.60


2/4/2015


$20.74




$0.00


1.000000


$20.74


 
12/6/2017


$14.75




$0.00


1.181240


$17.42


2/3/2015


$20.96




$0.00


1.000000


$20.96


 
12/5/2017


$14.85




$0.00


1.181240


$17.54


2/2/2015


$20.59




$0.00


1.000000


$20.59


 
12/4/2017


$15.25




$0.00


1.181240


$18.01


1/30/2015


$20.44




$0.00


1.000000


$20.44


 
12/1/2017


$15.35




$0.00


1.181240


$18.13


1/29/2015


$20.69




$0.00


1.000000


$20.69


 
11/30/2017


$15.20




$0.00


1.181240


$17.95


1/28/2015


$20.96




$0.00


1.000000


$20.96


 
11/29/2017


$15.20




$0.00


1.181240


$17.95


1/27/2015


$21.26




$0.00


1.000000


$21.26


 
11/28/2017


$15.20




$0.00


1.181240


$17.95


1/26/2015


$21.52




$0.00


1.000000


$21.52


 
11/27/2017


$14.95




$0.00


1.181240


$17.66


1/23/2015


$21.26




$0.00


1.000000


$21.26


 
11/24/2017


$14.85




$0.00


1.181240


$17.54


1/22/2015


$21.08




$0.00


1.000000


$21.08


 
11/22/2017


$14.95




$0.00


1.181240


$17.66


1/21/2015


$20.82




$0.00


1.000000


$20.82


 
11/21/2017


$15.00




$0.00


1.181240


$17.72


1/20/2015


$20.37




$0.00


1.000000


$20.37


 
11/20/2017


$14.80




$0.00


1.181240


$17.48


1/16/2015


$20.35




$0.00


1.000000


$20.35


 
11/17/2017


$14.80




$0.00


1.181240


$17.48


1/15/2015


$20.70




$0.00


1.000000


$20.70


 
11/16/2017


$15.10




$0.00


1.181240


$17.84


1/14/2015


$20.83




$0.00


1.000000


$20.83


 
11/15/2017


$15.00




$0.00


1.181240


$17.72


1/13/2015


$21.21




$0.00


1.000000


$21.21


 
11/14/2017


$15.25




$0.00


1.181240


$18.01


1/12/2015


$21.42




$0.00


1.000000


$21.42


 
11/13/2017


$15.40




$0.00


1.181240


$18.19


1/9/2015


$21.54




$0.00


1.000000


$21.54


 
11/10/2017


$15.55




$0.00


1.181240


$18.37


1/8/2015


$21.74




$0.00


1.000000


$21.74


 
11/9/2017


$15.50




$0.00


1.181240


$18.31


1/7/2015


$21.51




$0.00


1.000000


$21.51


 
11/8/2017


$15.50




$0.00


1.181240


$18.31


1/6/2015


$21.31




$0.00


1.000000


$21.31


 
11/7/2017


$15.45




$0.00


1.181240


$18.25


1/5/2015


$21.70




$0.00


1.000000


$21.70


 
11/6/2017


$15.55




$0.00


1.181240


$18.37


1/2/2015


$22.00




$0.00


1.000000


$22.00


 
11/3/2017


$15.45




$0.00


1.181240


$18.25


Average
 
 
 
$50.15
 
11/2/2017


$15.70




$0.00


1.181240


$18.55


 
 
 
 
 
 
11/1/2017


$15.65




$0.00


1.181240


$18.49


 
 
 
 
 
 
Average
 
 
 
$18.34









27828153.1


17